Exhibit 10.436

 

ASSIGNMENT OF REAL ESTATE PURCHASE CONTRACT

 

For good and valuable consideration the receipt and sufficiency of which is
hereby acknowledged, the undersigned, INLAND REAL ESTATE ACQUISITIONS, INC., an
Illinois corporation, (“Assignor”) hereby assigns to INLAND WESTERN PLACENTIA,
L.L.C., a Delaware limited liability company, (“Assignee”) all of its right,
title and interest in that certain Agreement of Purchase and Sale by and between
INLAND REAL ESTATE ACQUISITIONS, INC., as Purchaser, and DONAHUE SCHRIBER REALTY
GROUP, L.P., a Delaware limited partnership, as Seller, dated October 11, 2004,
as amended, for purchase and sale of certain real property commonly known as
Placentia Town Center, 104-198 Yorba Linda Blvd., Placentia, California (the
“Property”).

 

By execution hereof by Assignee, Assignee hereby accepts the assignment and
assumes all of the obligations of Assignor under the Purchase Agreement.

 

This Assignment is effective as of the 29th day of November, 2004.

 

ASSIGNOR:

 

INLAND REAL ESTATE ACQUISITIONS, INC.,
an Illinois corporation

 

 

 

 

 

 

 

 

By:

 

/s/ G. Joseph Cosenza

 

 

 

 

 

G. Joseph Cosenza

 

 

 

 

Its:

President

 

 

 

 

 

ASSIGNEE:

 

INLAND WESTERN PLACENTIA, L.L.C., a

 

 

Delaware limited liability company
By: Inland Western Retail Real Estate Trust, Inc., its
sole member

 

 

 

 

 

 

 

 

By:

 

/s/ [ILLEGIBLE]

 

 

 

 

 

 

Its: Assistant Secretary

 

--------------------------------------------------------------------------------